1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JOSEPH MIZZONI,                                       Case No. 2:18-cv-00731-GMN-BNW
4                                             Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks a 60-day extension of time to file his first amended complaint due to

11   upcoming neck surgery.       (ECF No. 12). The Court grants the motion for extension of

12   time. Plaintiff shall file his first amended complaint on or before Tuesday, August 20,

13   2019. If Plaintiff fails to file a timely first amended complaint, the Court will dismiss this

14   case with prejudice. (See ECF No. 9 at 8).

15   II.    CONCLUSION

16          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

17   No. 12) is granted.

18          It is further ordered that Plaintiff shall file his first amended complaint on or before

19   Tuesday, August 20, 2019.

20          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

21   the Court will dismiss this action with prejudice.

22
23          DATED: June 21, 2019

24
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
28
